DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The previous claim rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 4, 7-9, 12-14, 16-17, 19-20, 23, 26-27, 29-30 and 32-39 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
 The prior cited art fails to disclose in the context of the claimed invention: 
“ second mapping data from BNAMEs to corresponding virtual address information, wherein each binding name is bound via said second mapping to a subset of clusters in the CDN, and wherein said corresponding virtual address information for a given binding name comprises virtual address information for a subset of said clusters in the CDN bound to said given binding name, and wherein said binding names are internal to the CD network."

Richardson et al. U.S. Patent Application Publication 2007/0346534 discloses resolving a content request from a CName to a Domain of a content provider. 
Fletcher et al. U.S. Patent Application Publication 2007/0153782- disclose a virtual address mapping to a load balancing cluster. 
Alkhatib et al. U.S. Patent Application Publication 2011/0110377- discloses the resolution of a virtual address to a real address. 
The prior art fails to disclose  “second mapping data from BNAMEs to corresponding virtual address information, wherein each binding name is bound via said second mapping to a subset of clusters in the CDN, and wherein said corresponding virtual address information for a given binding name comprises virtual address information for a subset of said clusters in the CDN bound to said given binding name, and wherein said binding names are internal to the CD network”. Specifically, the prior art  fails to disclose the intermediary mapping between the CNAME and Virtual Address which is performed by BNAME. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459